Case 1:19-cv-00116-TFM-B Document 77 Filed 03/05/21 Page 1 of 1                     PageID #: 988




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CAESAR WHITE, JR.,                             )
                                                )
         Plaintiff,                             )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:19-cv-116-TFM-B
                                                )
 LOUIS DEJOY, Postmaster General,               )
 United States Postal Service,                  )
                                                )
         Defendant.                             )

                          MEMORANDUM OPINION AND ORDER

       On February 8, 2021, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s Motion for Summary Judgment be denied, Defendant’s Motion for

Summary Judgment be granted, and this case be dismissed with prejudice. See Doc. 75. No

objections were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation of the Magistrate Judge is ADOPTED.

Accordingly, it is ORDERED as follows:

       (1) Plaintiff’s Motion for Summary Judgment (Doc. 53) is DENIED.

       (2) Defendant’s Motion for Summary Judgment (Doc. 56) is GRANTED.

       (3) This action is DISMISSED with prejudice. Final judgment pursuant to Fed. R. Civ.

P. 58 will issue separately.

       DONE and ORDERED this 5th day of March, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
